Citation Nr: 1455675	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including anxiety, depression, and paranoia.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1976 to October 1980.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2008 decision, in particular, the RO denied his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety, depression, and paranoia.  He perfected an appeal, except as to the claim for PTSD, which he specifically stated he was not appealing.  He later filed a petition to reopen his claim for PTSD in November 2011, which was denied in a January 2012 decision on the basis that new and material evidence had not been submitted to reopen this claim.  So new and material evidence is only required as concerning this claim for PTSD.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter).

In support of his claims, the Veteran testified at a videoconference hearing in September 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for PTSD.  But rather than immediately readjudicating this claim on its merits, the Board is instead remanding it, along with the other remaining claim, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In an unappealed October 2008 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for PTSD.  When appealing that decision, he indicated that he was only appealing the denial of his claim for other mental illness, not also PTSD.

2.  Since that unappealed decision, however, additional medical and other evidence has been submitted or otherwise obtained relating to an unestablished fact necessary to substantiate this claim for PTSD, which is neither cumulative nor redundant of evidence already of record and previously considered, and raises a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

1.  The October 2008 rating decision that earlier considered and denied service connection for PTSD is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1102 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is reopening this claim for PTSD, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  This is because the Board is reopening this claim, regardless.  

Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim (and the other) is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed October 2008 decision, the RO initially considered and denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision, at least as specifically concerning the denial of PTSD, so that earlier decision denying this claim is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for PTSD in that October 2008 decision was that the record failed to show this condition had begun during or was caused by the Veteran's military service - especially any particularly traumatic event ("stressor").  Specifically, he did not provide enough information to corroborate his claimed in-service stressor, nor was there evidence he had a diagnosis of PTSD.  In other words, he failed to show he had this claimed disability, much less on account of his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

Here, evidence received since that October 2008 decision, in particular the Veteran's testimony during his September 2013 videoconference hearing and other evidence he submitted at that time, suggest his stressor in service indeed may have occurred, so further attempts should be made to try and verify it.  There also now is some support for the notion he has PTSD as a consequence.  See VA Psychology Outpatient Note dated in February 2013 and U.S. Military Death File record from USFallenWarriors.com.  Accordingly, the Board finds that new and material evidence has been received to reopen this claim.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


ORDER

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for PTSD is granted, albeit subject to the further development of this claim on remand.


REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, these claims, it is necessary to ensure these claims are fully developed and receive all due consideration.

The Veteran testified during his hearing that his PTSD stressor in service was the drowning deaths of two of his friends while serving aboard the U.S.S. Chicago.  

Previously, a September 2008 memorandum made a formal finding that there was insufficient information needed to attempt verification of this stressor via the Joint Services Records Research Center (JSRRC) or other potential records repositories.  During his videoconference hearing, however, the Veteran provided research showing that one of the men had indeed died in the Philippine Sea in December 1979 (which was during the Veteran's service from October 1976 to October 1980).  Therefore, further attempts should be made to try and corroborate this stressor, taking into consideration this additional evidence presented during the hearing.

If this stressor is indeed corroborated, a new VA compensation examination should be provided for a medical opinion concerning the etiology of any current acquired psychiatric disorder, including PTSD, anxiety, depression, and paranoia.

As well, the Veteran's current treatment records should be obtained and considered.

Accordingly, this claim for mental illness is REMANDED for the following additional development and consideration:

1.  Contact the JSRRC or other appropriate repository to attempt to verify the Veteran's alleged stressor - that he was on the same ship as Seaman Donald Grimes when he allegedly drowned on or about December 19, 1979, over the Philippine Sea.  Information regarding the drowning death of another solider, Seaman Schaffer (no known first name) around the same time should also be sought.  All records that are obtained must be incorporated into the claims file so they may be considered, and if no records are found this must be documented in the claims file, as well.


2.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Shreveport, Louisiana, dated since February 2013.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3.  If there is corroboration of the stressor, schedule a VA compensation examination by a clinician with appropriate expertise in mental health for an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any diagnosed acquired psychiatric disorder, including especially PTSD, anxiety, depression, and paranoia, initially manifested during the Veteran's active military service from October 1976 to October 1980 or is otherwise related or attributable to his service, particularly a result or consequence of the event in question (again, assuming it is first confirmed as actually having occurred).

It therefore is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate this claim for mental illness in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


